Case 4:18-cv-00298-CVE-JFJ Document 166-14 Filed in USDC ND/OK on 04/09/20 Page 1 of 2



              From: Tim Harris
                                                                                       Exhibit "N"
              Sent: Wednesday, March 18, 2020 12:43 PM
              To: Williams, John <JohnW@okbar.org>
              Cc: Manning, Carol <carolm@okbar.org>; Laura Stone <LauraS@okbar.org>; Laura E. Wolf <lauraew@okbar.org>;
              Calloway, Jim <jimc@okbar.org>
              Subject: RE: Covid-19 procedures for Attorney video access to clients who are in custody of the Tulsa County jail

              Dear recipients:

             Due to the COVID-19 health pandemic, visitation at the Tulsa County jail has been suspended. In a good faith effort to
             maintain due process of law concerns of jail inmates having communication with their attorneys, we have provided
             licensed attorneys access to jail inmates via video transmission.

             Attached to this email is the step by step procedure allowing attorneys to have confidential video communications with
             their clients located at the Tulsa County jail, the David L Moss Criminal Justice Center. This service is free for licensed
             attorneys. The video communications will not be recorded on the jail video system to maintain confidential
             attorney/client privileged communications.

             Please review the attached procedure. I am asking that you assist the Tulsa County Sheriff in helping us distribute this to
             the Tulsa and OK Bar Association memoers who may have need to contact a client located at the Tulsa County jail.

             Should you have further concerns, and procedural questions not addressed by this accommodation of communication,
             please feel free to contact me directly and I will do my best to assist you.

              Respectfully submitted,


             Tim Harris, General Legal Counsel, Tulsa County Sheriff, Tulsa, OK
             tharris@tcso.org; 918-596-8704; cell# 918-500-0454




                                                                          1
Case 4:18-cv-00298-CVE-JFJ Document 166-14 Filed in USDC ND/OK on 04/09/20 Page 2 of 2
